Motion granted, judgment vacated and new trial granted. Memorandum: Since no appeal was taken by the District Attorney from the order granting defendant’s application to be resenteneed, we are not empowered to review the propriety of that order, and as a consequence, we are now constrained to grant defendant’s motion. The destruction of the trial transcript and stenographic notes forecloses the defendant from having an appellate review of any of the evidence and rulings of the trial court. (People v. Jackson, 36 A D 2d 1008; People v. Schwach, 16 A D 2d 879; People v. Lomoso, 284 App. Div. 670.)